DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 14 July 2022 is acknowledged.  Claims 11, 12, 26, and 27 have been cancelled.  Claims 1-8, 10, 14, 16, 21, and 22 have been amended.  Claims 28-31 have been added.  Claims 1-10, 14-16, 21-23, 28-31 are pending.  Claims 21-23 remain withdrawn from consideration.

Election/Restrictions
New claim 28 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 September 2021.

Claim Objections
Claim 30 is objected to because of the following informalities:
Claim 30 recites the limitation, “wherein: the IC device is an IC package comprising an IC die and a further component, coupled to the IC die.”  This appears to contain a typographical error and may be corrected as, “wherein: the IC device is an IC package comprising an IC die and a further component[[,]] coupled to the IC die.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8, 14, 16, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US Patent Application Publication 2015/0311336, hereinafter Ching ‘336).
With respect to claim 1, Ching ‘336 teaches (FIG. 8A) an integrated circuit (IC) device as claimed, comprising:
a transistor arrangement that includes:
a fin stack (214 and 216) of one or more semiconductor materials having a shape of a fin (220) extending away from a base (212), the fin comprising a subfin portion (214) and a channel portion (216), the subfin portion being closer to the base than the channel portion ([0029, 0031]);
a liner (405) on sidewalls of the subfin portion (214) of the fin (220) ([0042]); and
an insulator material (410) surrounding the sidewalls ([0043]),
wherein the liner (405) includes fixed charges (“fixed charges”; see para. [0050]) and is between the sidewalls and the insulator material (410), and wherein the insulator material is in contact with the base (212) ([0042-0043]).

	With respect to claim 2, Ching ‘336 teaches wherein the liner (405) comprises a material having a higher concentration of fixed charges than a concentration of fixed charges in the insulator material (410 which has no fixed charges) ([0042-0043]).
With respect to claim 4, Ching ‘336 teaches wherein the liner (405) is in contact with at least one of the subfin portion (214) and the insulator material (410) ([0042]).

With respect to claim 8, Ching ‘336 teaches (FIGs. 8A and 11A) a transistor as claimed, comprising:
a fin stack (214 and 216) of one or more semiconductor materials over a substrate (212), the fin stack having a shape of a fin (220) extending away from the substrate, the fin comprising a subfin portion (214) and a channel portion (216), the subfin portion being closer to the substrate than the channel portion ([0029, 0031]);
a subfin dielectric stack (405 and 410) over at least parts of one or more sidewalls of the subfin portion (214) ([0042-0043]), the subfin dielectric stack comprising:
an insulator material (410) ([0043]), and
a fixed charge (“fixed charges”; see para. [0050]) liner material (405) disposed between the insulator material (410) and the subfin portion (214), wherein the fixed charge liner material is absent in areas between the substrate (212) and the insulator material ([0042]);
a source region (610B) ([0056]);
a drain region (610B) ([0056]); and
a gate (510) ([0054]).

With respect to claim 14, Ching ‘336 teaches wherein the fixed charge liner material (405) comprises a material having a higher concentration of fixed charges than a concentration of fixed charges in the insulator material (410 which has no fixed charges) ([0042-0043]).
With respect to claim 16, Ching ‘336 teaches wherein the fixed charge liner material (405) is in contact with the subfin portion (214) and/or with the insulator material (410) ([0042]).
With respect to claim 29, Ching ‘336 teaches wherein the liner (405) is one of a silicate, a nitride, or a carbide ([0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ching ‘336 as applied to claims 1 and 8 above, and further in view of Zhu et al. (US Patent Application Publication 2017/0133378, hereinafter Zhu ‘378) of record.
With respect to claims 3 and 15, Ching ‘336 teaches the device as described in claims 1 and 8 above with the exception of the additional limitations wherein the liner has a thickness between 2 nanometers and 20 nanometers; and wherein the fixed charge liner material has a thickness between 2 nanometers and 20 nanometers
However, Zhu ‘378 teaches (FIG. 5) a fixed charge liner material (1006) having a thickness between 0.5 nm and 5 nm ([0051]) as an art-recognized suitable thickness for a doped fixed charge liner material configured as a punch-through stopper to suppress leakage current ([0009]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liner and the fixed charge liner material of Ching ‘336 having a thickness between 2 nanometers and 20 nanometers as taught by Zhu ‘378 as an art-recognized suitable thickness for a doped fixed charge liner material configured as a punch-through stopper to suppress leakage current.

With respect to claims 5 and 9, Ching ‘336 teaches the device as described in claims 1 and 8 with the exception of the additional limitations wherein the liner comprises a dielectric material having a concentration of fixed charges greater than 512 fixed charges per square centimeter; and wherein the fixed charge liner material comprises a dielectric material having a concentration of fixed charges greater than 512 fixed charges per square centimeter.
However, Zhu ‘378 teaches (FIG. 5) a dielectric fixed charge liner material (1006) having a concentration between 1011-1014 cm-2 ([0031]) as an art-recognized suitable concentration for a doped fixed charge liner material configured as a punch-through stopper to suppress leakage current ([0009]).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the liner and the fixed charge liner material of Ching ‘336 comprising a dielectric material having a concentration of fixed charges greater than 512 fixed charges per square centimeter as taught by Zhu ‘378 as an art-recognized suitable concentration for a doped fixed charge liner material configured as a punch-through stopper to suppress leakage current.

With respect to claims 6, 7, and 10, Ching ‘336 and Zhu ‘378 teach the device as described in claims 5 and 9 above, but primary reference Ching ‘336 does not explicitly teach the additional limitations wherein the fixed charges are positive fixed charges when the transistor arrangement is a part of a P-type transistor; wherein the fixed charges are negative fixed charges when the transistor arrangement is a part of an N-type transistor; and wherein the fixed charges are positive fixed charges when the transistor is a P-type transistor, and the fixed charges are negative fixed charges when the transistor is an N-type transistor.
However, Zhu ‘378 teaches (FIG. 3) wherein the fixed charges (in 1006-2) are positive fixed charges when the transistor (F1-2) is a P-type transistor, and the fixed charges (in 1006-1) are negative fixed charges when the transistor is an N-type transistor (F1-1) ([0031]) for use in CMOS architecture ([0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the fixed charges of Ching ‘336 and Zhu ‘378 as positive fixed charges when the transistor arrangement is a part of a P-type transistor; as negative fixed charges when the transistor arrangement is a part of an N-type transistor; as positive fixed charges when the transistor is a P-type transistor, and as negative fixed charges when the transistor is an N-type transistor as taught by Zhu ‘378 for use in CMOS architecture.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ching ‘336 as applied to claim 1 above, and further in view of Steigerwald et al. (US Patent Application Publication 2015/0171218, hereinafter Steigerwald ‘218).
With respect to claims 30 and 31, Ching ‘336 teaches the device as described in claim 1 above with the exception of the additional limitations wherein: the IC device is an IC package comprising an IC die and a further component, coupled to the IC die, the IC die includes the transistor arrangement, and the further component includes one of a package substrate, a carrier substrate, an interposer, or a further IC die; and further comprising first-level interconnects to couple the further component and the IC die.
However, Steigerwald ‘218 teaches (FIG. 2) an IC package (200) comprising an IC die (102) and a package substrate (121) coupled to the IC die, the IC die includes a transistor arrangement (the die 102 may include one or more channel bodies [0025]; channel bodies 104 may include fin structures [0023]), wherein first-level interconnects (106) couple the package substrate and the IC die to connect a plurality of semiconductor devices together in an integrated circuit (IC) assembly ([0025-0026]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the integrated circuit (IC) device of Ching ‘336 wherein: the IC device is an IC package comprising an IC die and a further component, coupled to the IC die, the IC die includes the transistor arrangement, and the further component includes one of a package substrate, a carrier substrate, an interposer, or a further IC die; and further comprising first-level interconnects to couple the further component and the IC die as taught by Steigerwald ‘218 to connect a plurality of semiconductor devices together in an integrated circuit (IC) assembly.

Response to Arguments
Applicant’s cancellation of claims 26 and 27 are sufficient to overcome the objection to the specification, the objections to claims 26 and 27, and the 35 U.S.C. 112(b) rejection of claims 26 and 27 made in the non-final rejection filed 14 April 2022.  The objection to the specification, the objections to claims 26 and 27, and the 35 U.S.C. 112(b) rejection of claims 26 and 27 have been withdrawn.
Applicant’s arguments with respect to amended claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ching et al. (US Patent Application Publication 2015/0311207); Lee et al. (US Patent Application Publication 2016/0056277); and Lilak et al. (US Patent Application Publication 2020/0235013) teach finFETs comprising fixed charge liners.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893                                                                                                                                                                                                        



/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826